Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2006

USA v. Stewart
Precedential or Non-Precedential: Precedential

Docket No. 05-2732




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Stewart" (2006). 2006 Decisions. Paper 655.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/655


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                       PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                        No. 05-2732


                            UNITED STATES OF AMERICA
                                       v.
                               ANTHONY STEWART,
                                           Appellant


                     On Appeal from the United States District Court
                            for the District of New Jersey
                             D.C. Criminal No. 04-cr-772
                            (Honorable William H. Walls)


                                  Argued April 26, 2006

Before: SCIRICA, Chief Judge, NYGAARD, Circuit Judge, and YOHN * , District Judge

                             ORDER AMENDING OPINION

       The opinion filed July 3, 2006 incorrectly identified counsel for appellant Andrea
D. Bergman’s office as the Office of the Federal Public Defendant rather than the Office
of the Federal Public Defender. At the direction of the Court, the opinion is amended to
correct the error.

                                                For the Court,
                                                /s/ Marcia M. Waldron
                                                Clerk

Date: July 19, 2006
CLW/cc: Andrea D. Bergman, Esq.
          George S. Leone, Esq.
          Caroline A. Sadlowski, Esq.




   *
   Hon. William H. Yohn Jr., United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.